                                                                      Case 3:20-cv-00444-LRH-WGC Document 7 Filed 10/14/20 Page 1 of 2



                                                                  1   Andrew B. Downs
                                                                      Nevada Bar No. 8052
                                                                  2   E-mail:andy.downs@bullivant.com
                                                                      BULLIVANT HOUSER BAILEY PC
                                                                  3
                                                                      101 Montgomery Street, Suite 2600
                                                                  4   San Francisco, CA 94104
                                                                      Telephone: 415.352.2700
                                                                  5   Facsimile: 415.352.2701

                                                                  6   Steven E. Guinn
                                                                      Nevada Bar No. 5341
                                                                  7
                                                                      E-Mail: sguinn@laxalt-nomura.com
                                                                  8   LAXALT & NOMURA, LTD
                                                                      9790 Gateway Dr., Suite 200
                                                                  9   Reno, NV 89521
                                                                      Telephone: 775.322.1170
                                                                 10   Facsimile: 775.322.1865
                                                                 11
                                                                      Attorneys for Defendant Admiral Insurance
Bullivant|Houser|Bailey PC
                             101 Montgomery Street, Suite 2600




                                                                 12   Company
                                 San Francisco, CA 94104
                                 Telephone: 415.352.2700
                                 Facsimile: 415.352.2701




                                                                 13

                                                                 14                              UNITED STATES DISTRICT COURT
                                                                 15                                      DISTRICT OF NEVADA
                                                                 16   GLOBAL STERILIZATION AND
                                                                      FUMIGATION, INC., et al.,
                                                                 17                                                    Case No.: 3:20-cv-00444-LRH-WGC
                                                                                           Plaintiffs,
                                                                 18                                                    STIPULATION AND ORDER FOR
                                                                             v.                                        EXTENSION OF TIME TO RESPOND
                                                                 19                                                    TO COMPLAINT (FIRST EXTENSION)
                                                                      ADMIRAL INSURANCE COMPANY,
                                                                 20
                                                                                           Defendant.
                                                                 21

                                                                 22

                                                                 23          Plaintiffs Global Sterilization and Fumigation, Inc and Bryan Gardner and defendant
                                                                 24   Admiral Insurance Company (“Admiral”) stipulate that Admiral may have a 17 day extension of
                                                                 25   time to and including November 2, 2020 within which to respond to the complaint.
                                                                 26

                                                                 27

                                                                 28
                                                                       Case 3:20-cv-00444-LRH-WGC Document 7 Filed 10/14/20 Page 2 of 2



                                                                  1            No previous extensions have been granted.

                                                                  2   DATED: October 13, 2020

                                                                  3                                               BULLIVANT HOUSER BAILEY PC

                                                                  4

                                                                  5                                               By /s/ Andrew B. Downs
                                                                                                                     Andrew B. Downs
                                                                  6                                                  Nevada Bar No. 8052
                                                                                                                     101 Montgomery Street, Suite 2600
                                                                  7                                                  San Francisco, CA 94104
                                                                                                                     Telephone: 415.352.2700
                                                                  8                                                  Facsimile: 415.352.2701
                                                                  9                                               Attorneys for Defendant Admiral Insurance
                                                                                                                  Company
                                                                 10

                                                                 11   DATED: October 13, 2020
Bullivant|Houser|Bailey PC
                             101 Montgomery Street, Suite 2600




                                                                 12                                               CARMAN COONEY FORBUSH PLLC
                                 San Francisco, CA 94104
                                 Telephone: 415.352.2700
                                 Facsimile: 415.352.2701




                                                                 13

                                                                 14                                               By /s/ Benjamin J. Carman* (e-mail auth. ABD)
                                                                                                                     Benjamin J. Carman
                                                                 15                                                  Nevada Bar No. 12565
                                                                                                                     4045 Spencer St., Ste. A47
                                                                 16                                                  Las Vegas, NV 89119
                                                                                                                     Telephone: 702.421.0111
                                                                 17                                                  Facsimile: 702.516.1033
                                                                 18                                               Attorneys for Plaintiffs Global Sterilization &
                                                                                                                  Fumigation, Inc. and Bryan Gardner
                                                                 19

                                                                 20                                              ORDER
                                                                 21            IT IS SO ORDERED.
                                                                 22   DATED: October 14, 2020
                                                                 23

                                                                 24
                                                                                                                  United States Magistrate Judge
                                                                 25
                                                                      4814-5366-2158.1
                                                                 26                                                *****
                                                                 27

                                                                 28

                                                                                                                    –2–
